Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 1 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ADAM POTTER,
Civil Action No. 1:20-cv-04599-JGK.

Plaintiff/Counterclaim Defendant,

¥V.

BEACON INTERCONTINENTAL GROUP, !
INC. and BUSINESS INSURANCE HOLDINGS, |
INC.,

Defendants/Counterclaim Plaintiffs. |

 

STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER

IT {S HEREBY STIPULATED by and between Plaintiff/Counterclaim Defendant, Adam
Potter (“Plaintiff”) and Defendants/Counterclaim Plaintiffs, Beacon Intercontinental Group, Inc.
and Business Insurance Holdings, Inc. (“Defendants” and collectively with Plaintiff, the
“Parties,” and each individually, a “Party”), through their respective attorneys of record in
connection with the above-captioned litigation (“Action”), as follows:

WHEREAS, documents, testimony, and information have been and may be sought,
produced, or exhibited by and among the Parties constituting, containing, or relating to trade
secrets, proprietary systems, confidential commercial and sales information, confidential
marketing and business development plans and strategies, confidential research and development
or other proprietary information, confidential employee information, credit, financial, and other
personal information, Protected Health Information and individually identifiable health
information protected from unauthorized disclosure by the Health Insurance Portability and
Accountability Act of 1996 (45 C_F.R. § 164.500 ef seg.) and the privacy regulations promulgated

thereunder (“HIPAA”), and/or other similar confidential, proprietary, or private information

 
Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 2 of 19

belonging to the Parties and/or their agents, employees, representatives, clients, and/or customers;
and

WHEREAS, the Parties believe that good cause exists for this Court to enter a protective
order to facilitate discovery and to govern the dissemination and use of confidential; proprietary
and/or private documents and information produced in this Action;

AND NOW, THEREFORE, IT IS STIPULATED AND AGREED by and among the

Parties that the Court may enter a protective order as follows:

 

1, This Protective Order (“Order”) is entered pursuant to Federal Rule of Civil

 

Procedure 26(c) and shall govern the use, handling, and disclosure of all documents, testimony, or
information produced or given in this Action that is or are designated to be subject to this Order.
2. Definitions.
a. “Confidential Materials.” A document, including but not limited to,
deposition testimony, may be designated “CONFIDENTIAL” where it contains
(i) information protected from disclosure by statute, rule, common law or agreement
between the Designating Party and another party; (ii) information received in confidence
from a non-Party; and/or (iii) non-public business, commercial, financial, or personal
information, the public disclosure of which would likely, in the good faith opinion of the
Designating Party, harm the Designating Party’s business, commercial, or financial
interests or cause the Designating Party to violate his, her, or its privacy or confidentiality
obligations to others.
b. “Confidential-Attorneys’ Eyes Only Materials.” Under extraordinary
circumstances, a document, including but not limited to deposition testimony, may be

designated “CONFIDENTIAL-ATTORNEYS EYES ONLY” where it contains,
Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 3 of 19

constitutes or concerns highly competitive or highly sensitive information, the public
disclosure of which would likely, in the good faith opinion of the Designating Party,
seriously harm the Designating Party’s business, commercial, or financial interests.

c. The definitions of “Confidential Materials” and “Confidential-Attorneys’
Eyes Only Materials,” and the designations of “CONFIDENTIAL” or “CONFIDENTIAL-
ATTORNEYS’ EYES ONLY,” shall not apply to (i) information in the public domain at
the time of disclosure, provided that if only part of the contents of particular
“CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” Discovery
Material is in the public domain, the remaining contents shall remain subject to this Order;
(i) information that becomes a part of the public domain through no fault of a Receiving
Party; or (iii) information the Receiving Party obtains from another properly and rightfully
in possession of said information, and not as a result of any breach of confidentiality, and
properly and rightfully authorized to make disclosure without restriction as to disclosure.
The Receiving Party shall have the burden of proving that the use or disclosure satisfies
one or more of these criteria.

d. “Confidential Information” shall mean and refer to either and/or both
“Confidential Materials” and “Confidential-Attorneys’ Eyes Only Materials.”

€. “Producing Party” means any party that produces Confidential
Information in connection with this Action.

f. “Receiving Party” means any party that receives Confidential Information
in connection with this Action.

g. “Designating Party’ means any party that designates materials as

“CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY.”

 
Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 4 of 19

3. Designation of Confidential Information. Except as to deposition and trial
testimony and transcripts which are governed by Paragraph 4 below, any documents, testimony,
or information produced, marked, exchanged or otherwise submitted, either voluntarily or pursuant
to any order entered in this Action, which is asserted in good faith by the Producing Party or by
any other party to contain or constitute Confidential Information, shall be so designated in writing
(or orally on the record if the document is produced at a deposition, hearing, or trial). Materials
so designated shall be clearly marked on their face with the legend “CONFIDENTIAL” or
“CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” as appropriate.

4, Depositions. A party wishing to designate portions of a deposition transcript
“CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” pursuant to this Order
must, within seven (7) days from the conclusion of the deposition, order the original or a certified
copy of the transcript of the deposition from the court reporter for regular turnaround. The
Designating Party may designate those portions of the transcript “CONFIDENTIAL” or
“CONEIDENTIAL-ATTORNEYS’ EYES ONLY” in accordance with Paragraph 2 above. The
Designating Party shall designate such information as “CONFIDENTIAL” or “CONFIDENTIAL-
ATTORNEYS’ EYES ONLY” either on the record during the deposition or by serving notice
upon all counsel of record in writing setting forth the page, line numbers and designation. The
Designating Party must serve such notice within ten (10) days after its counsel receives a copy of
the deposition transcript. All transcripts will be treated as Confidential-Attorneys’ Eyes Only
Material until the expiration of the ten-day period described in the preceding sentence. Any
portions of a transcript designated as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’
EYES ONLY” shall thereafter be treated in accordance with such designation pursuant to this

Order. The parties shall negotiate in good faith to alter the time frames set forth in this Paragraph

 
Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 5 of 19

in situations where a more expedited filing of a designated portion of the deposition transcript is

necessary or required.
5, Access to Confidential Information. In the absence of prior written permission

from the Producing Party or an order of Court:

a. Confidential Materials shall not be disclosed to any person other than:
(i) the Parties, their officers, employees, and attorneys of record in this Action, and the
members and employees of such attorneys’ firm(s); (ii) qualified persons taking testimony
involving such material and necessary stenographic, videography, and clerical personnel,
(iii) disclosed experts or retained consultants and their staff employed for this Action,
provided they first agree in writing to maintain all Confidential Information as provided
for in Paragraph 7 below; (iv) persons who authored or received such Confidential
Information independently of production in this Action; (v) witnesses at trial or in any
deposition or other proceeding of this Action, provided those among the witnesses who did
not author or were not previously a recipient of such Confidential Information first agree
in writing to maintain all Confidential Information as provided for in Paragraph 7 below;
(vi) the Court and Court personnel; and (vii) outside photocopying, microfilming, of
database service providers, trial support firms, graphic production services, and litigation
support services, engaged by a Party during this Action to whom disclosure is reasonably
necessary.
b. Confidential-Attorneys’ Eyes Only Materials shall not be disclosed to any

person other than: (4) the attorneys of record in this Action, and the members and
employees of such attorneys’ firm(s); (ii) qualified persons taking testimony involving such

material and necessary stenographic, videography, and clerical personnel; (iii) disclosed

 
Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 6 of 19

experts or retained consultants and their staff employed for this Action, provided they first
agree in writing to maintain all Confidential Information as provided for in Paragraph 7
below; (iv) persons who authored or received such Confidential Information independently
of production in this Action; (v) witnesses at trial or in any deposition or other proceeding
of this Action, provided those among the witnesses who did not author or were not
previously a recipient of such Confidential Information first agree in writing to maintain
all Confidential Information as provided for in Paragraph 7 below; (vi) the Court and Court
personnel; and (vii) outside photocopying, microfilming, or database service providers,
trial support firms, graphic production services, and litigation support services, engaged by
a Party during this Action to whom disclosure is reasonably necessary.

6. Use and Dissemination of Confidential Information.

a. All Confidential Information, and all information derived therefrom
(including, but not limited to, testimony that refers, reflects, or otherwise discusses any
such Confidential Information), shall only be used or disclosed as provided for in this
Order, and shall not be, either directly or indirectly, made public by any Receiving Party
or be used by a Receiving Party for any purpose other than (i) discovery and other trial
preparation in connection with this Action, including, but not limited to, motion practice,
trial, writs, appeals or (ii) ancillary proceedings for claims and/or defenses by and among
any of the Parties, regardless of whether such claims and/or defenses are asserted in this
Action or otherwise.

b. All persons to whom Confidential Information is disclosed shall not

disclose or disseminate such materials to any other person except as provided in this Order.

 
Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 7 of 19

7. Declaration of Recipients. Any person provided with Confidential Information

 

shall be given a copy of this Order before being shown any Confidential Information, and its
provisions shall be explained to them by an attorney. Each such person, before having access to
the Confidential Information, shall agree not to disclose or make use of any such Confidential
Information other than solely for purpose of this Action, and shall acknowledge those obligations
and that he or she fully understands and agrees to the Order’s terms, regardless of whether the
Court enters the Order. Confidential Information shall not be disclosed to any person designated
in Paragraph 5(a)(iii), or (v) or in Paragraph 5(b)(iii) or (v), unless such person has executed a
written, dated declaration in the form attached as Exhibit A, acknowledging that he or she has first
read this Order, agrees to be bound by the terms thereof, agrees not to reveal such Confidential
Information to anyone other than as permitted by this Order, and agrees to utilize such Confidential
Information solely for the purposes of this Action. All persons to whom Confidential Information
is disclosed understands and agrees not to disclose or disseminate same to any other person except
as provided in this Order, and also understands and agrees not to use Confidential Information for
any purpose except for discovery, preparation for trial, trial, post-trial motions, or appeals in this
Action.

8. Use of Confidential Information at Trial. If any Receiving Party desires at trial
ot at a hearing to offer into evidence Confidential Information, or to use such material in such a
way as to reveal its nature or contents, such offers or use shall be made only upon the taking of all
steps reasonably available to preserve the confidentiality of such material and in accordance with
the instructions of the Court, which may include the offering of material outside the presence of

persons other than court personnel and counsel, and/or filing such material under seal.

 

 
Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 8 of 19

9, Filing of Confidential Information. This Order does not prevent any party from
seeking to file Confidential Information under seal, or from seeking any other similar relief
pursuant to the policies, procedures or Local Rules of the United States District Court for the
Southern District of New York. All Confidential Information filed with the Court, and all portions
of pleadings, motions or other papers filed with the Court that disclose Confidential Information,
or the substance of such Confidential Information (“Confidential Filing”), shall be done pursuant
to the policies and procedures of the Court! and Electronic Filing System, and the Local Rules of
the United States District Court for the Southern District of New York. The parties shall work
together in good faith, as necessary and/or required by the policies and procedures of the Court
and Electronic Filing System, the Local Rules of the United States District Court for the Southern
District of New York and this Order, to coordinate the filing of all Confidential Filings to permit
compliance with those policies, procedures, rules and this Order.

10. Subpoena or Request for Confidential Information by Third Party. The Parties
agree that Confidential Information produced in discovery in this Action shall not be used, be
required to be produced, or be admissible, in whole or in part, in any other legal or administrative
proceedings. Ifa Receiving Party receives a subpoena, civil investigative demand, or formal
request from any governmental agency, governmental office, or other person, that calls for or
would require the disclosure or production of Confidential Information, the Receiving Party shall
provide a copy of such subpoena, demand, or request to the Producing Party within three (3) days
of the receipt of same by email and priority mail. If the Producing Party files a motion with respect

to any such subpoena, demand, or request, the Receiving Party shall refrain from producing the

 

1 See Individual Practices of the Honorable John G. Koeltl, § 6.

8

 

 
Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 9 of 19

Confidential Information until the Court rules on the motion and the Receiving Party thereafter
shall comply with the Court’s Order.

Ll. Inadvertent Production and/or Mistaken Designation of Confidential
Information. If at any time before termination of this Action a Producing Party through
inadvertence or mistake realizes that Confidential Information has been produced without marking
it with a “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” designation,
or has designated certain Confidential Information with an incorrect level of confidentiality, the
Producing Party (a) may give written notice to the Receiving Party(ies) that the material contains
Confidential Information and should be treated as such in accordance with the provisions of this
Order (“Notice”); and (b) shall, if such Notice is given, provide the Receiving Party(ies} with
substitute copies of the affected materials, marked with the appropriate confidentiality designation,
at the expense of the Producing Party. Upon receipt of such Notice and marked substitute copies
of the affected materials, the Receiving Party(ies) and all recipients of such information shall return
or destroy all unmarked or misdesignated materials and not retain copies thereof, and must treat
such material in accordance with its designation and cooperate in restoring the confidentiality of
such material, provided however that the Receiving Party shall not be responsible for the disclosure
or other distribution of undesignated or misdesignated material made in accordance with the terms
of this Order before the receipt of such notification of a claim of confidentiality. Any Receiving
Party or other recipient of undesignated or misdesignated materials that elects to destroy same
(instead of returning them to the Producing Party) shall confirm in writing within ten (10) days
from receipt of any Notice that those undesignated or misdesignated materials have been
destroyed. A Producing Party’s inadvertent or mistaken disclosure of Confidential Information,

regardless of whether the information was so designated at the time of disclosure or exchanged

 
Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 10 of 19

prior to the entry of this Order, shall not be deemed a waiver in whole or in part of a party’s claim
of confidentiality as to the specific information inadvertently or mistakenly disclosed or as to any
other information relating thereto or on the same or related subject matter,

12. Inadvertent Production of Materials Protected from Disclosure.

a. If information subject to a claim of attorney-client privilege, the common
interest privilege, work product protection or other legally cognizable privilege, protection
or immunity is inadvertently disclosed (“Protected Information”), the disclosure of such
Protected Information shall not constitute or be deemed a waiver or forfeiture of any
privilege, protection or immunity that a party would otherwise be entitled to assert with
respect to the Protected Information and its subject matter. The Parties intend that this
provision shall displace the provisions of Fed. R. Evid. 502(b)(1) and (2), and that this
provision shall constitute an Order under Fed R. Evid. 502(d).

b. If a Producing Party becomes aware that it has inadvertently produced
Protected Information, the Producing Party will promptly notify each Receiving Party in
writing of such inadvertent production. Within ten (10) days of receipt of such notice, each
Receiving Party to which such notice is directed: (i) must return, sequester, or destroy the
Protected Information and any copies; (ii) must take reasonable steps to recall the Protected
Information if the Receiving Party disclosed it before being notified; and (iii) must provide
written confirmation that all such Protected Information has been retumed, sequestered, or
destroyed. Any notes or summaries referring or relating to any such Protected Information
shall be destroyed or sequestered within the same ten (10) day period provided for in the

preceding sentence.

10

 
Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 11 of 19

Cc. If a Receiving Party receives materials that reasonably appear to be subject
to an attorney-client privilege, the common interest privilege, work product protection, or
otherwise protected by a discovery privilege or immunity, the Receiving Party must refrain
from further examination of the materials that may be privileged or protected, and shall
immediately notify the Producing Party, in writing, that the Receiving Party possesses such
material.

d, Within ten (10) days of the notification that such Disclosed Protected
Information has been returned, sequestered or destroyed, the party asserting privilege shall
produce a privilege log with respect to the Protected Information setting forth all of the
information required under Fed. R. Civ. P. 26(b)(S)(A)GD).

€. Nothing in this Paragraph shall prevent a Receiving Party from contesting
or challenging the propriety of the claim that such Protected Information is privilege or
otherwise protected from disclosure, including the filing of a motion with the Court. Ifthe
underlying claim of privilege or protection is contested, the Parties shall comply with Fed.
R. Civ. P. 26(b)(5)(B) and the Receiving Party may promptly seek a judicial determination
of the matter pursuant to that rule (a “Privilege Motion”). Any Privilege Motion shall not
assert as a ground for granting the motion the facts or circumstances which led to the
production of the Protected Information.

f. The party asserting privilege retains the burden of establishing the
privileged or protected nature of any Protected Information. Nothing in this Paragraph shall
limit the right of any party to petition the Court for an in camera review of the Protected

Information.

il

 

 
Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 12 of 19

13. Objections Reserved. Except as otherwise expressly provided for in this Order,
nothing contained in this Order shall affect or waive any party’s right to object to the admissibility,
discoverability, or privileged or exempted nature of any documents or information, including but
not limited to Confidential Information, all such objections and exemptions being specifically
preserved. Further, nothing contained in this Order shall affect or waive a patty’s right to object
to any discovery request(s) or subpoena.

14. Disagreement Regarding Designation of Confidential Information. If a
Receiving Party disagrees with any designation of Confidential Information made under this
Order, the Receiving Party shall notify the Designating Party in writing of its objection, and the
Parties shall attempt in good faith to resolve the disagreement informally. Ifthe dispute cannot be
resolved and the Receiving Party concludes in good faith that the materials have been improperly
classified, the Receiving Party shall nevertheless continue to maintain the Confidential
Information in accordance with the Designating Party’s designation(s), but may move the Court
to determine the designated status of such materials and to seek relief from the provisions of this
Order. The Receiving Party shall continue to maintain the Confidential Information in accordance
with the Designating Party’s designation(s) until the Court has ruled on the Receiving Party’s
motion.

15. Unauthorized Disclosure of Confidential Information. If a Receiving Party
learns that, by inadvertence or otherwise, it has disclosed or allowed the disclosure of Confidential
Information to any person or in any circumstance not authorized under this Order, the Receiving
Party must immediately (a) notify the Producing Party in writing of the unauthorized disclosure(s);

(b) use its best efforts to retrieve all copies of the Confidential Information; (c) inform the person

12

 
Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 13 of 19

or persons to whom unauthorized disclosures were made of all the terms of this Order; and (d)
request that such person or persons execute the declaration in the form attached as Exhibit A.

16. Procedure upon Disposition of Action. Within thirty (30) days following the final
disposition of this Action, including any and all appeals, each Receiving Party shall:

a. Return to the Producing Party or destroy all printed or “hard” originals of
Confidential Information in its possession, custody or control, as well as all printed or
“hard” copies thereof. Any Receiving Party that elects to destroy printed or “hard” copies
of Confidential Information shall certify in writing to the Producing Party that, based on a
reasonable, good faith review, the Receiving Party has destroyed all such documents in its
possession, custody or control.

b. If Confidential Information from a Producing Party is stored or otherwise
maintained electronically by the Receiving Party, including but not limited to on an e-mail
system or server, an internal document storage program, computer or external hard drive,
disk, cloud storage, or other electronic media, the Receiving Party shall take all reasonable
steps to delete said Confidential Information. and, in any event, render it inaccessible by
their representatives, attorneys and staff involved in the litigation of this Action. Further,
as to any electronic versions of Confidential Information existing on backup storage media
(including but not limited to backup “tapes” and archived email programs), the Parties
agree that such electronic copies shall be subject to and deleted pursuant to such Receiving
Party’s and counsel’s routine data backup and retention policies, and that the actual
permanent deletion of such Confidential Information may occur as such backup media is
overwritten or otherwise as part of document deletion procedures in the normal course of

business. The Receiving Party shall not in any event make any attempt to retrieve, restore,

13

 
Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 14 of 19

review, disseminate, or use the Confidential Information stored on any such backup storage
media for any purpose, and must promptly take steps to delete or sequester such
Confidential Information if a backup containing such data is ever retrieved or restored for
any purpose.

Cc. This Paragraph shall not require the Receiving Party or his, her, or its
counsel, to destroy or return Confidential Information containing, attaching, or constituting
work product, nor shall this Paragraph require the destruction of documents filed with the
Court or other tribunal for or in this Action, hearing or argument transcripts, deposition
transcripts, trial transcripts, trial exhibits, discovery requests and written responses,
stipulations, or correspondence between counsel for the Parties that contain verbatim
Confidential Information, set forth the substance of such Confidential Information, or
include any deposition testimony or documents designated as Confidential Information,
provided however, that the Receiving Party or his, her, or its counsel, who retains such
documents or information shall maintain them consistent with the provisions of Paragraph
6 above.

17. Survival of Terms. This Order shall remain binding after the final disposition of

this Action (which includes exhaustion of any and all appeals) on all persons to whom Confidential

Information is produced, disclosed or otherwise disseminated unless otherwise ordered by the

Court, and the Court shall retain jurisdiction over all parties bound hereby for the purposes of

enforcing this Order. Each individual signing the declaration attached as Exhibit A knowingly and

voluntarily agrees to be subject to the jurisdiction of this Court for purposes of this Order.

18. Designation Not Evidence. Neither the entry of this Order, nor the designation of

any material as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” nor

4

 
Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 15 of 19

the failure to make such designation, shall constitute evidence on any issue in this Action. The
designation of any materials as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES
ONLY” does not waive that party’s objection to any discovery on the ground that the materials are
subject to a protective order under Federal Rule of Civil Procedure 26(c) or are otherwise protected
by statute, rule or common law.

19. Use of Own Materials. Nothing herein shall affect or restrict the rights of any
party with respect to its own documents or to documents and information obtained or developed
independently of Confidential Information produced in this Action.

20. Effect of Protective Order on Third Parties. Third parties who are the subject
of discovery requests, subpoenas, or depositions in this Action may take advantage of the
provisions of this Order by marking or designating such materials or testimony consistent with its
terms.

21. Immediate Effect of Proposed Protective Order. The Parties agree to be bound
by the terms of this Order prior to its approval by the Court. In the event the Court does not enter
this Order, the Parties agree that they shall nevertheless be bound to the terms of the Order as if it

had been so entered.

15

 
Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 16 of 19

/s/ John A. Wait
John A. Wait
FOX ROTHSCHILD LLP

101 Park Avenue, 17th Floor

New York, New York 10178

T: 212-878-7900 / F: 212-692-0940
iwait@foxrothschild.com

Robert S. Tintner (Admitted Pro Hac Vice)
PA Bar No. 73865 / NJ Bar No. 049651994
Nathan M. Buchter (Admitted Pro Hac Vice)
PA Bar No. 318746 / NJ Bar No. 117472014
2000 Market Street, 20th Floor

Philadelphia, PA, 19103-3222

T: (215) 299-2000 / F: (215) 299-2150
rtintner@foxrothschild.com
nbuchter@foxrothschild.com

Attorneys for Plaintifj/Counterclaim
Defendant Adam Potter

SO ORDERED.
Dated: New York, New York

May /&, 2021

/s/ Christopher Oprison

Christopher Oprison (Admitted Pro Hac Vice)
DLA PIPER LLP (US)

200 South Biscayne Boulevard, Suite 2500
Miami, Florida 33131

T: 1-305-423-8522 / F: 1-305-657-6366
chris.oprison@dlapiper.com

David Toner

1251 Avenue of the Americas

New York, New York 10020

T: (212) 335-4500 / F: (212) 335-4501
david.toner‘@dlapiper.com

Attorneys for Defendants/Counterclaim
Plaintiffs Beacon Intercontinental Group, Inc.
and Business Insurance Holdings, Inc.

 

 

UNIFED STATES DISTRICT JUDGE

 

fu tip Ceuf- -

oo Cewd trust: /le lgtaf Aft
ey uel EB lend tf Urvee [ewe

16

a = - ; a.
UY seh MEALS,

 

 
Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 17 of 19

EXHIBIT A

 
Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 18 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ADAM POTTER,
Civil Action No. 1:20-cv-04599-JGK.

Plaintiff/Counterclaim Defendant, !

V.

BEACON INTERCONTINENTAL GROUP,
INC. and BUSINESS INSURANCE HOLDINGS, |
INC.,

Defendants/Counterclaim Plaintiffs.

 

 

DECLARATION OF
UNDER STIPULATED PROTECTIVE ORDER

 

 

I, being duly sworn, declare as follows:

My address is

 

My present employer is

 

My present occupation or job description is

 

 

I hereby acknowledge that: (i) I have received a copy of the Stipulated Protective Order
(“Protective Order”) entered in the above-captioned litigation (“Action”); (ii) I have carefully
read the Protective Order and asked any questions I may have about it; and (i11) I fully understand
the Protective Order’s terms.

Lagree to comply with all of the Protective Order’s terms. I will hold all Confidential Information
disclosed to me, including the substance of and any copy, summary abstract, excerpt, index or
description of Confidential Information, in confidence, and will not disclose such material to
anyone not qualified under the Protective Order. I will not use any Confidential Information
disclosed to me for any purpose other than in connection with this Action.

I will, consistent with the terms of the Protective Order, destroy, sequester, or return all
Confidential Information that comes into my possession and all materials that I have prepared
relating thereto, to counsel for the Party by who I am retained or employed, or from whom I
received such Confidential Information.

 
Case 1:20-cv-04599-JGK Document 76 Filed 05/10/21 Page 19 of 19

I hereby submit to the jurisdiction of the United States District Court for the Southern District of
New York for the purpose of enforcing the Protective Order in this Action.

I declare under the penalty of perjury under the law of the United States and the State of
New York that the foregoing is true and correct, and that this Declaration was executed this
day of , 202

 

[signature]

 
